Title: From George Washington to Benjamin Dulany, 15 July 1799
From: Washington, George
To: Dulany, Benjamin

 

Sir,
Mount Vernon 15th July 1799

As I grow no Tobacco, and probably never shall, I have it in contemplation to make some material changes in the œconomy of my Farms.
To accomplish this object, a reduction of the present force on them is necessary; of course, the means by which it is to be effected, must have undergone consideration.
Presuming then that it might be agreeable to Mrs French—or to you—to whom they will ultimately revert, I am induced by a sense of propriety & respect; and from a persuation that every humane owner of that species of property would rather have it in his own keeping, than suffer it to be in the possession of others, to offer you all the Negroes I hold, belonging to that Estate.
And as an evidence of my disposition to act fairly, & liberally, in the business; the whole of them, old, middle aged and young, shall be produced to three disinterested and judicious men—one to be chosen by Mrs French or yourself, one by me, and the third by those two. The judgment of whom (after comparing the old with the young—and the chances of increase and decrease) shall be conclusive as to the annuity which is to be allowed me, or mine, for and during the term for which they, at present, stand engaged.
That you may be enabled to form an opinion of their usefulness, from the kind of Negroes I am making you an offer of, I enclose a list of them, with remarks, which and their ages, I believe to be accurate; and the reason for giving them at this season of the year, is, that if either Mrs French or yourself is disposed to accede to the offer, you may have time to make arrangements accordingly.
For the same reason, an answer, so soon as you can conveniently decide upon the measure, would be very agreeable. Sir—Your Most Obedt Hble Servt

Go: Washington

